June 24, 1954



Hon. John H. Winters                 ODiniOn   No. S-129
Executive Director
State Department of                  Re:    Effect Of H.B. 89, Ch. 58,
   Public Welfare                           Acts 53rd Leg., 1st C.S.,
Austin, Texas                               on Federal old-age and sur-
                                            vivor's insurance coverage
                                            for employees of political
Dear Mr. Winters:                           subdivisions of the State.

          You have requested an opinion relative to the effect of House
Bill No. 89, Chapter 58, Acts of the 53rd Legislature, First Called Ses-
sion, 1954, on the authority of the State Department of Public Welfare
to enter into agreements with governing bodies of political subdivisions
of the State for Federal old-age and survivor's insurance coverage.

          Federal old-age and survivor's insurance coverage for certain
county and municipal employees was originally authorized by Chapter 500,
Acts of the 52nd Legislature, 1951 (codified as Article 695g in Vernon's
Civil Statutes). Chapter 197, Acts of the 53rd Legislature, Regular Ses-
sion, 1953, amended all appropriate sections of the original act so as to
extend the coverage to "other political subdivisions" in addition to coun-
ties and municipalities. Section 4 of Article 695g, as amended in 1953,
read:

          "The State Agency [State Department of Public Welfare]
     is authorized to enter into agreements with the governing
     bodies of counties and with the governing bodies of munici-
     palities and with the governing bodies of other political
     subdivisions of the State which are eligible for Social
     Security coverage under Federal law when the governing
     body of any such counties or municipalities or other po-
     litical subdivisions desire to obtain coverage under the
     old-age and survivor's insurance program for their employ-
     ees, these agreements to embrace such provisions relating
     to coverage benefits, contributions, effective date, mod-
     ification and termination of the agreement, administration,
     and any other appropriate matters consistent with the Con-
     stitution and laws of Texas as the State Agency and the
     governing body of the county, municipality or other polit-
     ical subdivision shall agree." (Emphasis indicates changes
     made by the 1953 amendment.)
Hon. John H. Winters, page 2 (S-129)



          This statute was again amended by Chapter 58, Acts of the
53rd Legislature, First Called Session, 1954. The caption of Chapter
58 recited that it was amending the existing statute
         II
          . * . so as to provide for the additional coverage
    of certain persons who are fully paid their salaries from
    Federal Funds of the United States, but who are classified
    by the United States Government as State Employees; provid-
    ing that all provisions of the laws governing participation
    in social security benefits shall apply to these persons,
    except that no matching contribution will ever be paid by
    the State of Texas; authorizing the Adjutant General of
    Texas and the State Department of Public Welfare to nego-
    tiate all necessary agreements between themselves and with
    the United States; and declaring an emergency."

          Chapter 58 changed the definition of "employee" in Section
1 of Article 6959 by adding the language following the semicolon, mak-
ing the definition read:

          "(c) The term 'employee' includes an officer of a
     county, municipality, or other political subdivision of
     the State; also the word 'employee' shall include any
     State Bmployee or officer who is paid wholly from United
     States funds and would be a Federal employee except for
     classification as a State employee by the Federal Govern-
     ment."

Chapter 58 also made two changes in Section 4 of Article 6959: (1) it
added a sentence authorizing agreements for coverage of State employees
whose salaries are paid wholly from United States funds;~(2) it omitted
all references to "other political subdivisions." The text of Section 4,
except for the sentence which was added, was identical with the text of
the original 1951 act.

          In view of the fact that Chapter 58 retained "other political
subdivisions" in the definition of "employee," the only reasonable ex-
planation for the omissions in Section 4 IS that this portion of Chapter
58 was inadvertently copied from the original 1951 act instead of being
copied from the 1953 amendment. However, it is not necessary for us to
rule on the effect of a mistake in drafting or on the implied authority
from other sections of Article 695g to enter into agreements respecting
employees of other political subdivisions. In our opinion, the omission
of reference to other political subdivisions in Section 4 as amended by
Chapter 58 was clearly ineffectual to repeal the existing authority since
this change was not expressed in the title of Chapter 58.

   :.,    Section 35 of Article III of the Texas Constitution requires
thatthe subject of a legislative act be expressed in its title, and
further provides that "if any subject shall be embraced in an act, which
shall not be expressed in the title, such act shall be void only as to so
.

    Hon. John H. Winters, page 3 (S-12.9)



    much thereof, as shall not be so expressed." The rule applicable to titles
    of amendatory acts is stated in 39 Texas Jur~isprudence,Statutes, § 48, as
    follows:

              "In addition to the statement of a purpose to amend :I
         given law or provision, a title may specify the nature of the
         amendment, and when it does so the body of the act must con-
         form. A title that specifies the particular field an amend-
         ment is to cover or states a purpose to make a certain char&e
         in the prior law, and that is not merely descriptive of the
         matters to which the law relates, limits the amendatory act
         to the making of the change designated and precludes any
         additional, contrary or different amendment. Thus a title
         that expresses a purpose to change a prior law by adding or
         extending a provision or conferring a right does not warrant
         an amendment that omits or restricts a provision of the orig-
         inal act or destroys a previously existing right. . . .

              "A title expressing a purpose to amend a statute in a
         certain particular is deceptive and misleading in so far as
         the body of the act purports to amend the prior law in other
         particulars. The amendatory act is void to the extent that
         its provisions go beyond express limitations or the scope
         of the title."

              The title of an amendatory act which undertakes to specify the
    particular field of amendment must give notice of changes resulting from
    omissions and deletions in the statute being amended. Ward Cattle & Pas-
    ture Co. v. Carpenter, 109 Tex. 103, 200 S.W. 521 (1918); Lone Star Gas
    Co. Y. Birdwell, 74 S.W.2d 294 (Tex,Civ.App. 1934); Att'y Gen. Op. S-119
    (1953)-
              The title of Chapter 58 states a purpose to make a certain
    change in the prior law, namely, to extend coverage to certain State
    employees. It does not give notice that the amendment omits employees
    of "other political subdivisions." The effect of the enactment of Chapter
    58 was to leave these omitted provisions in force as they existed prior
    to its enactment. Accordingly, you are advised that the State Department
    of Public Welfare may legally continue entering into agreements with the
    governing bodies of "other political subdivisions" of the State respecting
    Federal old-age and suvivor's insurance for their employees.




              The title of House Bill NO. 89, Chapter 58, Acts of
         the 53rd Legislature, First Called Session, 1954, does not
         give notice of the omission of "other political subdivisions"
         from Section 4 of Article 695g, V.C.S., as amended therein,
         and the omission is ineffectual to repeal the existing
         authority of the Texas Department of Public Welfare to enter
Hon. John H. Winters, page 4 (S-129)



     into agreements with govening bodies of other political
     subdivisions respecting Federal old-age and survivor's
     insurance coverage for their employees. Tex. Const. Art.
     III, Sec. 35.

APPROVED:                          Yours very truly,

W. V. Geppert                      JOHN BEN SREPPERD
Reviewer                           Attorney General of Texas

John Atchison
Reviewer
                                                 K    tbcu&
                                   BY     v
Burnell Waldrep                          Mary K. Wall
Appellate Assistant                          Assistant

John Ben Shepperd
Attorney General